Exhibit 10.2

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT

This WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made
on May 10, 2007, among DEVCON SECURITY HOLDINGS, INC., a Florida corporation
(“Holdings”), DEVCON SECURITY SERVICES CORP., a Delaware Corporation
(“Services”), MUTUAL CENTRAL ALARM SERVICES INC., a New York corporation
(“Mutual”), STAT-LAND BURGLAR ALARM SYSTEMS & DEVICES INC., a New York
corporation (“Stat-Land”, together with Holdings, Services, and Mutual, are
hereinafter referred to individually as a “Borrower” and collectively as
“Borrowers”), and CAPITALSOURCE FINANCE LLC, as Agent (in such capacity, the
“Agent”), for the Lenders parties thereto and as a Lender. All capitalized terms
used but not defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement described below.

W I T N E S S E T H:

A. Borrowers, Agent and Lenders have entered into that certain Credit Agreement
dated as of November 10, 2005, as modified by that certain First Amendment to
Credit Agreement, Master Reaffirmation and Joinder to Loan Documents, dated
March 6, 2006, that certain Second Amendment to Credit Agreement dated as of
April 11, 2006 and that certain Waiver and Third Amendment to Credit Agreement
dated December 29, 2006 (as amended hereby and as may from time to time be
further amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), pursuant to which Agent and Lenders made Loans and other financial
accommodations to Borrowers, subject to the terms and conditions set forth in
the Credit Agreement, and have entered into the other Loan Documents.

B. Borrowers are not in compliance with the provisions of the Credit Agreement
as a result of their failure to maintain the required Fixed Charge Coverage
Ratio for the periods ended March 31, 2007 and April 30, 2007 (collectively, the
“Noncompliance Matters”).

C. Borrowers have requested that Agent and Lenders amend the Credit Agreement as
set forth herein, and Agent and the Lenders are, subject to the terms hereof,
willing to amend the Credit Agreement.

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, each of the undersigned hereby agrees as follows:

1. Amendments to Credit Agreement.

 

  (a) The definition of “Debt Service” in the Credit Agreement is hereby amended
by deleting “which is required to be paid in cash” from clause (a) of such
definition; and

 

  (b) Section 9.2 of the Credit Agreement is hereby amended by (i) deleting
“February 28, 2007” from such section and replacing it with “June 30, 2007” and
(b) by deleting “March 31, 2007” from such section and replacing it with “July
31,2007”.



--------------------------------------------------------------------------------

2. Waiver. Effective as of the date hereof, upon satisfaction of the conditions
set forth in Section 3 of this Agreement, the Agent and the Lenders waive the
Noncompliance Matters to the extent such Noncompliance Matters constitute a
Default or an Event of Default under the Credit Agreement or the other Loan
Documents. Provided that each of the Borrowers complies with all of the
requirements contained in this Amendment and the Loan Documents, the Agent and
Lenders shall forbear from enforcing their respective remedies with respect to
any Default or Event of Default deemed to have occurred as a result of the
Noncompliance Matters. If at any time any of the Borrowers fails to comply with
any of the requirements set forth herein or if any additional Default or Event
of Default occurs under this Amendment, the Credit agreement or the other Loan
Documents, Agent and Lenders may immediately commence, proceed or otherwise
continue with any or all rights and remedies available under the Loan Documents,
under applicable law or otherwise without demand or notice to any Borrower, but
as among Agent and Lenders, subject to the provisions of the Credit Agreement
with respect to exercising remedies. Lenders and Agent are entering into this
Amendment as an accommodation to the Borrowers and the Borrowers remain bound to
perform their respective obligations under the Loan Documents.

3. Conditions. The effectiveness of this Amendment is subject to the following
conditions precedent:

 

  (a) Delivery of Documents. This Amendment shall have been delivered to Agent,
duly authorized and executed and in form and substance reasonably satisfactory
to Agent.

 

  (b) Amendment Fee and Expenses. Agent shall have received $7,500 as amendment
fee and shall have received payment of any other fees and expenses payable to it
by Borrowers or any other Person in connection herewith, including, without
limitation, Agent’s attorneys’ fees and expenses in connection with the
negotiation, documentation and execution of this Amendment.

 

  (c) No Default or Event of Default. Except as waived hereby, no Default or
Event of Default under the Credit Agreement, as amended hereby, shall have
occurred and be continuing.

4. Representations and Warranties.

 

  (a) Each Borrower hereby confirms to the Agent and Lenders that the
representations and warranties set forth in the Credit Agreement and each of the
other Loan Documents, as amended by this Amendment, made by such Borrower are
true and correct in all material respects as of the date hereof and shall be
deemed to be remade as of the date hereof (except to the extent such
representations and warranties (x) expressly refer to an earlier date, in which
case they shall be true and correct as of such earlier date, or (y) is qualified
by materiality or has a Material Adverse Effect qualifier (in which case such
representation or warranty shall be true and correct in all respects)).

 

- 2 -



--------------------------------------------------------------------------------

  (b) Each Borrower hereby represents and warrants to the Agent and Lenders
that: (i) it has full power and authority to execute and deliver this Amendment
and to perform its obligations hereunder; (ii) upon the execution and delivery
hereof, this Amendment shall be valid, binding and enforceable upon it in
accordance with its terms (except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights and laws relating to the availability
of equitable remedies); (iii) the execution and delivery of this Amendment do
not and shall not contravene, conflict with, violate or constitute a default
under (A) the articles or certificate of incorporation, by-laws or other
constituent documents of Borrower, if applicable, or (B) any applicable law,
rule, regulation, judgment, decree or order or any material agreement, indenture
or instrument to which it is a party or is bound or which is binding upon or
applicable to all or any portion of it property; and (iv) no Default or Event of
Default exists.

5. Miscellaneous.

 

  (a) No Further Amendments: Ratification of Liability: Effect. Each of the Loan
Documents shall remain in full force and effect in accordance with their
respective terms. Each Borrower hereby ratifies and confirms its liabilities,
obligations and agreements under the Loan Documents, as amended hereunder, and
acknowledges that (i) it has no defenses, claims or set-offs to the enforcement
by Agent or any Lender of such liabilities, obligations and agreements,
(ii) Agent and each Lender have fully performed all of their respective
obligations to such Persons which Agent or such Lender may have had or has on
and as of the date hereof and (iii) by Agent’s execution hereof, neither Agent
nor any Lender waives, diminishes or limits any term, condition or covenant
contained in any of the Loan Documents.

Except as expressly set forth herein, nothing contained in this Amendment shall
be deemed to be an amendment or modification of any provision of any Loan
Documents or any right, power or remedy of Agent or Lenders, nor constitute a
waiver of any provision of any Loan Document, or any other document, instrument
and/or agreement executed or delivered in connection therewith or of any Default
or Event of Default under any of the foregoing, in each case whether arising
before or after the date hereof or as a result of performance thereunder. This
Amendment shall not preclude the future exercise of any right, remedy, power or
privilege available to the Agent or Lenders, whether under the Loan Documents,
at law or otherwise.

 

  (b) Successors and Assigns. This Amendment shall be binding upon each Borrower
and its respective successors and assigns and shall inure to the benefit of
Agent and each Lender and their respective successors and assigns.

 

- 3 -



--------------------------------------------------------------------------------

  (c) Release. Notwithstanding any other provision of any Loan Document, each
Borrower voluntarily, knowingly, unconditionally and irrevocably, with specific
and express intent, for and on behalf of itself (the “Releasing Party”), hereby
fully and completely releases and forever discharges each Indemnified Person and
any other Person or insurer which may be responsible or liable for the acts or
omissions of any of the Indemnified Persons, or who may be liable for the injury
or damage resulting therefrom (collectively, with the Indemnified Persons, the
“Released Parties”), of and from any and all actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent,
that the Releasing Party has against any of the Released Parties as of the date
of this Amendment (“Losses”), other than Losses resulting from the gross
negligence or willful misconduct of the Released Party. Each Borrower
acknowledges that the foregoing release is a material inducement to (a) Lender’s
decision to enter into this Amendment, (b) Lender’s decision to extend to
Borrowers the financial accommodations hereunder and has been relied upon by
each Lender in agreeing to make the Advances and (c) CapitalSource Finance LLC’s
decision to serve as Agent

 

  (d) Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT
AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS
OF THE CREDIT AGREEMENT.

 

  (e) Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

  (f) Merger. This Amendment represents the final agreement of each Borrower
with respect to the matters contained herein and may not be contradicted by
evidence of prior or contemporaneous agreements, or prior or subsequent oral
agreements, between any of Borrowers on the one hand and Agent and the Lenders
on the other hand.

 

  (g) Execution in Counterparts. This Amendment may be executed in any number of
counterparts, including by facsimile transmission, and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

[Signature Page Follows]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.

 

DEVCON SECURITY HOLDINGS, INC.,

a Florida corporation

By:   Robert W. Schiller Name:   Robert W. Schiller Title:   Chief Financial
Officer

DEVCON SECURITY SERVICES CORP.,

a Delaware corporation

By:   Robert W. Schiller Name:   Robert W. Schiller Title:   Chief Financial
Officer

MUTUAL CENTRAL ALARM SERVICES

INC., a New York corporation

By:   Robert W. Schiller Name:   Robert W. Schiller Title:   Chief Financial
Officer STAT-LAND BURGLAR ALARM SYSTEMS & DEVICES INC., a New York corporation
By:   Robert W. Schiller Name:   Robert W. Schiller Title:   Chief Financial
Officer

CAPITALSOURCE FINANCE LLC,

as Agent for the Lenders

By:   William L. Polk Name:   William L. Polk Title:   Managing Director

 

- 5 -